Exhibit 10.9

 

TERMINATION, WAIVER AND RELEASE AGREEMENT

 

THIS TERMINATION, WAIVER AND RELEASE AGREEMENT (hereinafter, the "Agreement")
made as of the 16th day of August, 2016, by and among ALST CASINO HOLDCO, LLC, a
Delaware limited liability company ("Holdco"), ALIANTE GAMING, LLC, a Nevada
limited liability company (hereinafter, "Aliante Gaming" and together with
Holdco, the "Company"), and the employee whose name appear on the signature line
to the Agreement (hereinafter, "Employee"). The term “Company” used herein shall
refer to Holdco or to Aliante Gaming, or all of them, as may be appropriate.

 

RECITALS

 

WHEREAS, the Company and Employee have previously entered into an employment
agreement dated December 11, 2015, as amended on April 4, 2014 (the “Employment
Agreement”); and

 

WHEREAS, in connection with the proposed merger of Boyd TCII Acquisition, LLC
("Merger Sub"), a wholly-owned subsidiary of Boyd Gaming Corporation ("Parent")
with and into the Company (the "Transaction"), the Company is obligated to
terminate the Employment Agreement as a condition to closing of the Transaction;

 

WHEREAS, subject to the consummation of the Transaction, Employee is willing to
agree to the termination of the Employment Agreement and waive all rights
thereunder in exchange for the payments and subject to the conditions set forth
in this Agreement;

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Employee (hereinafter, each, a "Party" and, collectively, the "Parties") agree
as follows:

 

 

1.

This Agreement is contingent upon and shall become effective immediately prior
to the closing of the Transaction. Subject to (i) this Agreement having been
duly executed, (ii) this Agreement having become irrevocable in accordance with
the terms hereof, and (iii) the consummation of the Transaction (collectively,
the “Enforceability Conditions”) (a) the Company shall pay Employee the amount
described on the signature page hereto (the “Settlement Amount”) in a single
lump sum payment, less applicable withholding taxes, upon the closing of the
Transaction and (b) the Employment Agreement shall be terminated immediately
prior to the closing of the Transaction and shall have no further force and
effect other than Employee’s right to be indemnified, defended and/or held
harmless as set forth therein. For the avoidance of doubt, until immediately
prior to the consummation of the Transaction as contemplated hereby and by the
Merger Agreement (as defined below), the Company shall have no obligation to pay
the Settlement Amount and the Employment Agreement shall remain in full force
and effect. In the event the Agreement and Plan of Merger, dated as of April 21,
2016, by and among Parent, Merger Sub and the Company (the "Merger Agreement")
is terminated in accordance with its terms prior to the consummation of the
Transaction, this Agreement shall automatically terminate and be of and of no
further force and effect, the Company shall have no obligation to pay the
Settlement Amount and the Employment Agreement shall not be terminated hereby.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

2.

For and in consideration of the payment of the Settlement Amount and other good
and valuable consideration, Employee, for and on behalf of Employee and
Employee’s heirs, administrators, executors, and assigns, effective the date on
which this release becomes effective pursuant to its terms and subject to the
Enforceability Conditions, does fully and forever release, remise, and discharge
each of Holdco, Aliante Gaming, and each of their respective direct and indirect
subsidiaries and affiliates, together with their respective officers, directors,
partners, shareholders, members, employees, agents and direct and indirect
equity owners (collectively, the “Group”), from any and all claims whatsoever,
other than any claims relating to Employee’s right to be indemnified, defended
and/or held harmless pursuant to the Merger Agreement, Holdco’s or the Company’s
respective operating agreement and the Employment Agreement, up to the date this
Agreement becomes effective pursuant to its terms, which Employee had, may have
had, or now have against the Group, for or by reason of any matter, cause, or
thing whatsoever, including any claim arising out of or attributable to
Employee’s employment or the termination of Employee’s employment with the
Company (whether pursuant to the Employment Agreement or otherwise), whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, or slander, or under any federal, state, or local law dealing with
employment discrimination based on age, race, sex, national origin, religion,
disability, sexual orientation or any other protected classification. This
release of claims includes, but is not limited to, the Age Discrimination in
Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave Act,
the Equal Pay Act, Nevada Revised Statutes §§ 613.310 to 613.430 (Employment
Discrimination, Harassment and Retaliation); Nevada Revised Statutes §§ 608.005
to 608.195 (Payment and Collection of Wages and Penalties); Nevada Revised
Statutes §§ 608.250 to 608.290 (Minimum Wage); Nevada Revised Statutes §§
612.010 to 612.760 (Unemployment Compensation Law); Nevada Revised Statutes
Chapters 616A to 616D (Nevada Industrial Insurance Act) and/or Chapter 617
(Nevada Occupational Diseases Act); Nevada Revised Statutes §§ 618.005 to
618.936 (Nevada Occupational Safety and Health Act); Nevada Genetic Information
and Testing Law; and Nevada Labor Relations Laws, each as may be amended from
time to time, and all other federal, state, and local laws, the common law, and
any other purported restriction on an employer’s right to terminate the
employment of employees. The release contained herein is intended to be a
general release of any and all claims to the fullest extent permissible by law.
As used in this Agreement, the term “claims” will include all claims, covenants,
warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses, and
liabilities, of whatsoever kind or nature, in law, in equity, or otherwise. For
the avoidance of doubt, once the Settlement Amount is paid to Employee as
contemplated hereby, it will not be subject to clawback or recapture on account
of Employee obtaining any other employment, or engagement as a consultant or
contractor.

  

 
 

--------------------------------------------------------------------------------

 

 

 

3.

By executing this Agreement, effective the date on which this Agreement becomes
effective pursuant to its terms and subject to the Enforceability Conditions,
Employee specifically releases all claims relating to Employee’s employment and
termination of employment arising under ADEA, a United States federal statute
that, among other things, prohibits discrimination on the basis of age in
employment and employee benefit plans.

  

 

4.

By executing this Agreement, effective the date on which this Agreement becomes
effective pursuant to its terms and subject to the Enforceability Conditions,
Employee is waiving all rights and entitlement and releasing all claims relating
to Employee’s rights under the Employment Agreement, including any amounts
payable pursuant to Section 6.2 of your Employment Agreement in connection with
termination of your Employment Agreement and/or termination of your employment
with the Company and Section 9.1 of your Employment Agreement in connection with
the Transaction, but not any rights under any directors and officers insurance
policy, or claims relating to Employee’s right to be indemnified, defended
and/or held harmless pursuant to the Merger Agreement, Holdco’s or the Company’s
respective operating agreement and the Employment Agreement or any claims that,
as a matter of law, may not be released by private agreement.

 

 

5.

Employee acknowledges and agrees that as of the date Employee executes this
Agreement, Employee has no knowledge of any facts or circumstances that give
rise or could give rise to any claims under any of the laws listed in the
preceding paragraph.

 

 

6.

Employee expressly acknowledges and agrees that Employee –

 

 

●

is able to read and understand the meaning and effect, of this Agreement;

 

 

●

has no physical or mental impairment of any kind that has interfered with
Employee’s ability to read and understand the meaning of this Agreement or its
terms, and that Employee is not acting under the influence of any medication,
drug, or chemical of any type in entering into this Agreement;

 

 

●

is specifically agreeing to the terms of the release and waiver contained in
this Agreement because the Company has agreed to pay Employee the Settlement
Amount in consideration for Employee’s agreement to accept it in full settlement
of all possible claims Employee might have or ever had, and because of
Employee’s waiver of rights and entitlements under the Employment Agreement;

 

 

●

acknowledges that but for Employee’s execution of this Agreement, Employee would
not be entitled to the receive the Settlement Amount (as defined herein), and
would instead retain any applicable rights under the Employment Agreement;

  

 
 

--------------------------------------------------------------------------------

 

 

 

●

understands that, by entering into this Agreement, Employee does not waive
rights or claims under ADEA that may arise after the date Employee executes this
Agreement;

 

 

●

has had or could have had forty-five (45) days (the “Release Expiration Date”)
in which to review and consider this Agreement, and that if Employee executes
this Agreement prior to the Release Expiration Date, Employee has voluntarily
and knowingly waived the remainder of the consideration period;

 

 

●

was advised to consult with Employee’s attorney regarding the terms and effect
of this Agreement; and

 

 

●

has signed this Agreement knowingly and voluntarily.

 

 

7.

Employee represents and warrants that Employee (i) has not previously filed, and
to the maximum extent permitted by law agrees that Employee will not file, a
complaint, charge, or lawsuit against any member of the Group regarding any of
the claims released herein, (ii) has not assigned or conveyed to any other
person or entity any part of or interest in any of the claims released herein,
and will not assist or otherwise participate in any claim, arbitration, suit,
action, investigation or other proceeding of any claim released herein; or
accept any monetary or other recovery in connection therewith. This paragraph
shall not apply, however, to a claim of age discrimination under ADEA or to any
non-waivable right to file a charge with the United States Equal Employment
Opportunity Commission (the “EEOC”) or any other administrative agency;
provided, however, that if the EEOC, or other administrative agency, were to
pursue any claims relating to Employee’s employment with the Company, Employee
agree that Employee shall not be entitled to recover any monetary damages or any
other remedies or benefits as a result and that this Agreement and the payments
and benefits (other than the Accrued Obligations) due Employee pursuant to this
Agreement will control as the exclusive remedy and full settlement of all such
claims by Employee.

 

 

8.

Notwithstanding anything contained herein to the contrary, this Agreement will
not become effective or enforceable prior to the expiration of the period of
seven (7) calendar days following the date of its execution (the “Revocation
Period”) by Employee, during which time Employee may revoke Employee’s
acceptance of this Agreement by notifying the Company, in writing, delivered to
the Company at its principal Employee office, marked for the attention of its
Chief Employee Officer. To be effective, such revocation must be received by the
Company no later than 11:59 p.m. on the seventh (7th) calendar day following the
execution of this Agreement. Provided that the Agreement is executed and
Employee does not revoke it during the Revocation Period, the eighth (8th) day
following the date on which this Agreement is executed shall be its effective
date. Employee acknowledges and agrees that if Employee revokes this Agreement
during the Revocation Period, then this Agreement, other than Section 4 hereof,
will be null and void and of no effect, and the Company shall have no obligation
to pay Employee the Settlement Amount (as defined herein). For the avoidance of
doubt, in the event Employee revokes this Agreement during the Revocation
Period, Employee would retain any applicable rights under the Employment
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

 

9.

The provisions of this Agreement shall be binding upon Employee’s heirs,
executors, administrators, legal personal representatives, and assigns. If any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void, or unenforceable, such provision shall be of no force and
effect. The illegality or unenforceability of such provision, however, shall
have no effect upon and shall not impair the enforceability of any other
provision of this Agreement.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF NEVADA,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE. EMPLOYEE HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.

 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in the Employment Agreement.

 

*     *     *

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

 

 

Settlement Amount:$1,650,000 plus your pro rata portion of your 2016 target
bonus of $110,000, calculated based on the actual number of days elapsed in 2016
prior to closing of the Transactions (which will be $82,500, assuming that the
Transactions close on September 30, 2016).

 

 

 

EMPLOYEE

 

 

 

/s/ Robert Schaffhauser                        

Robert Schaffhauser

 

 

 

 

HOLDCO

 

ALST CASINO HOLDCO, LLC

 

By: /s/ Sooyung Kim                             

 

Name: Sooyung Kim                              

 

Title:    CEO                                             

 

 

 

 

 

ALIANTE GAMING

 

ALIANTE GAMING, LLC

 

By:   /s/ Terrence Downey                    

 

Name:   Terrence Downey                     

     

Title:  President & General Manager   

 

 

 